Order of the Court: The petitions by the Administrator of the Attorney Registration and Disciplinary Commission and respondent John Bruno Petrulis for leave to file exceptions to the report and recommendation of the Review Board are denied. The report and recommendation of the Review Board is approved and confirmed. Respondent is suspended from the practice of law for three (3) years and until he makes restitution to Susan Book, Christopher Rose and the Illinois State Scholarship Commission. Respondent John Bruno Petrulis shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.